Citation Nr: 1710598	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  09-21 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1963 to December 1967, with combat service in the Republic of Vietnam earning the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  During the pendency of the appeal, a Decision Review Officer increased the Veteran's initial rating for PTSD from 30 percent to 50 percent disabling, effective March 25, 2008.  However, as that increase did not represent a total grant of benefits sought on appeal, the claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran presented sworn testimony at a hearing before the undersigned in June 2010.  A transcript of that hearing is of record.  This matter was remanded by the Board in September 2012 for additional development, including a VA examination addressing the severity of the Veteran's PTSD.  The Veteran was scheduled for a VA examination on several occasions, the most recent being in September 2016, with notifications being sent to the Veteran's address of record.  The Veteran failed to appear at the scheduled psychological examinations.  To date, neither the Veteran nor his representative has provided good cause for the Veteran's failure to appear at his scheduled VA examinations.  Therefore, the Board will adjudicate the claims based on the evidence of record.  See 38 C.F.R. § 3.655(a), (b); see also Turk v. Peake, 21 Vet. App. 565, 570 (2008).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  Throughout the appeal period the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas due to symptoms including suicidal ideation; obsessional rituals which interfere with routine activities; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships  

2.  The evidence of record shows that the Veteran has been unable to secure or follow substantially gainful employment as a result of his service-connected disabilities since July 14, 2008.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of no more than 70 percent for PTSD have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an award of TDIU have been met beginning July 14, 2008.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher Initial Rating for PTSD

The Veteran's service-connected PTSD is currently rated as 50 percent disabling.  He seeks a higher rating, reporting that he has experienced symptoms of near constant depression, suicidal ideation, obsessional rituals of checking the house at night, anxiety, panic attacks, hypervigilance, exaggerated startle response, intrusive thoughts, chronic sleep impairment, disturbances of motivation and mood, difficulty concentrating or focusing, difficulty adapting to stressful situations, irritability, outbursts of anger and difficulty establishing and maintaining effective family relationships.  For the reasons set forth below, the Board finds that he is entitled to a schedular rating of no more than 70 percent for PTSD throughout the appeal period. 

	Relevant Law

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned according to the manifestation of particular symptoms.  

Pursuant to 38 C.F.R. § 4.130 relating to rating mental disorders, a 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.  

A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Rating Schedule, but all symptoms of a claimant's condition that affect the level of occupational and social impairment.  

The Board also considers the Veteran's Global Assessment of Function (GAF) scores assigned during the course of the appeal.  The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), p. 32).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See DSM-IV; see also Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this matter, the evidence of record shows that the Veteran's PTSD symptomatology has appeared to be relatively stable throughout the appeal period, thus staged ratings are not warranted.

As an initial matter, the Board observes that throughout the appeal, the Veteran has been diagnosed with PTSD and major depressive disorder, and has suffered from alcoholism in the past.  The Board is mindful that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, reasonable doubt dictates that such signs and symptoms will be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In this case, the July 2008 VA examination report indicates that the Veteran's depression and prior alcoholism are related to his PTSD.  Thus, the Board will consider all of his psychiatric symptomatology as part of his service-connected disorder for rating purposes.  See Mittleider, 11 Vet. App. at 182, citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).   

	Analysis

The evidence supports a finding that the Veteran's disability picture for PTSD has more nearly approximated occupational and social impairment with deficiencies in most areas, including work, school, family relations, judgment, thinking and mood, throughout the appeal period.   The record shows that the Veteran's psychiatric symptomatology has been marked by near continuous depression; anxiety, panic attacks, suspiciousness, chronic sleep impairment, obsessional rituals which interfere with routine activities, suicidal ideation, disturbances in motivation and mood, intrusive thoughts, difficulty concentrating, difficulty establishing social relationships, difficulty adapting to stressful situations, impaired impulse control, irritability and outbursts of anger.  Throughout the appeal period the Veteran has reported on multiple occasions that he often thinks of suicide.  Although he reported that he would not take his own life because of his religious beliefs and his family, it was noted on several occasions that he was advised to remove his firearms from his home or his vehicle, and on several occasions he did indicate a more specific plan of how he thought of shooting himself.  In February 2009, his VA mental health provider suggested that he give his guns to another family member as a precaution against easy access.  In October 2014, his suicide risk screen was positive, and his records indicated that he had suicidal thoughts and felt hopeless.  His assessment of current suicide risk factors, including plan and intent for self-harm, was indicated.  See October 2014 VA Medical Record.  In November 2015, the Veteran was hospitalized for several days for taking an excessive amount of prescription medication.  Although he was not held for further psychiatric treatment or thought to be a persistent danger to himself, it is unclear whether this incident was related to his PTSD symptomatology and the Board notes that he did threaten self-harm during that period.  A suicide assessment screening from later that same month indicated the presence of hopelessness.  It also indicated that further evaluation of his mental health symptoms and the need for treatment were appropriate.  A January 2016 VA treatment record states that while the Veteran denied a relationship between his mental health concerns and substance abuse, there is a "complex interaction between PTSD, depression and chronic pain."  In relevant part, the report also states that the Veteran was suffering "significant distress with PTSD, depression," indicating that his recent substance abuse problems are related at least in part to his service-connected PTSD and depression.  Additionally, the Veteran's recent VA treatment records from October 2016 show that he contacted his VA mental health providers and indicated feelings of being suicidal and wanting to take a gun and shoot himself.  Thus, the Board finds that the Veteran's PTSD symptomatology has included suicidal ideation consistently throughout the appeal period.

Additionally, the Veteran has also exhibited other symptoms associated with the 70 percent rating.  He reported obsessive or ritualistic behavior that interfered with his ability to sleep.  At his VA mental health treatment appointments and the July 2008 and August 2009 VA examinations he reported patrolling behavior at night where he checked his locks and windows three or more times a night. See April 2008 VA Mental Health Treatment Record; July 2008 and August 2009 VA Examination Reports.  The July 2008 VA examiner reported that the Veteran's examination indicated symptoms of irritability at home and work, startle reaction to loud noises and surprises which took him an hour to calm down, and chronically poor concentration for completing tasks and hypervigilance.  The Veteran also had impaired impulse control with unprovoked irritability and periods of verbal assaultiveness throughout the appeal period.  On multiple occasions he reported an inability to control his anger, resulting in verbal confrontations with others.  Additionally, the August 2009 VA examiner noted that the Veteran's irritability is one of his most debilitating symptoms, as this leads to confrontations and yelling at others, and social isolation.  See April 2008, May 2009, June 2009, July 2009, January 2010, March 2011 VA Mental Health Treatment Records; July 2008 and August 2009 VA Examination Reports; August 2009 Statement of Wife; June 2010 Hr'g Tr. at 4-9.  

The Board further finds that the Veteran's symptoms have caused occupational and social impairment with deficiencies in most areas throughout the appeal period.  The July 2008 and August 2009 VA examinations indicate that the Veteran's symptoms result in serious impairment of functioning in most areas, including at work, in social and family life, and in his thinking, judgment and mood.  Due to his anxiety, depression and irritability, the Veteran experiences social isolation.  His chronic nightmares and sleep impairment result in fatigue and low energy, which affects his ability to concentrate and complete tasks.  The July 2008 VA examiner noted that the Veteran's irritability led to the loss of many jobs in the past, indicating that his continuing irritability, in addition to his concentration issues, would severely impact his ability to function in the workplace during the appeal period.  The August 2009 VA examiner reported that the Veteran suffered significant difficulties in his psychosocial functioning as shown by the fact that he actively avoids people.  The examiner noted that the Veteran will spend several days a week "in the mountains" so he can get away from people, and that very high levels of anger and over-reactivity further isolates him from others.  The August 2009 examiner observed that the Veteran has been historically combative to others with him leaving jobs based on his confrontations, that his family role functioning is degraded.  The examiner noted that the Veteran's ability to create and maintain relationships is severely impaired due to his PTSD.  

The Board finds that this evidence shows that the Veteran's symptoms -- feelings of detachment, verbal outbursts, mood swings and social isolation -- not only affect his ability to function in the workplace and in his family life, but also negatively impact his thinking, judgment and mood.  The Board notes that at the July 2008 and August 2009 VA examinations he was assigned GAF scores of 38 and 35 respectively, and the Board notes that his GAF scores assigned by his treating providers ranged from 40 to 50 through 2011, with no assigned GAF score higher than 55 during the appeal period.  As noted above, these GAF scores reflect serious symptoms, such as suicidal ideation and severe obsessional rituals, as well as serious to major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  Thus, the criteria for a 70 percent rating have been met throughout the appeal period.

The preponderance of the evidence is against a finding that the Veteran's disability picture for PTSD more nearly approximates total occupational and social impairment at any time during the appeal period.  During his VA examinations and mental health appointments the Veteran was alert and oriented to time and place, appeared neatly groomed with adequate hygiene, and spoke in an appropriate rate, tone, cadence and volume.  His thought processes and content were within normal limits.  He exhibited no evidence of delusions, auditory or visual hallucinations, or overt psychotic symptoms or evidence of a thought disorder.  On almost all occasions he exhibited fair judgment and his thoughts appeared logical, linear and goal directed with no circumstantial, tangential or psychotic thoughts expressed.  The July 2008 VA examiner noted occasional circumstantiality in the Veteran's thoughts; however, this was not noted at any other VA examination or mental health treatment session.  Thus, this does not adequately reflect the Veteran's overall symptomatology during the appeal period.  Additionally, the Veteran was not found to have memory loss for the names of close relatives, his occupational experience, or his own name.  He reported thoughts of wanting to hurt others and reported nostalgic thoughts of killing others while in combat in Vietnam; nevertheless, he was found not to suffer from homicidal ideation or be a danger to others.  Likewise, although he had noted suicidal thoughts throughout the appeal period, he was almost always noted to have no intent or specific plan, and was deemed not to be a danger to himself.  The evidence of record does not show symptoms of a similar type and severity as those warranted for the assignment of 100 percent rating.

Additionally, total social impairment during the appeal period has not been demonstrated.  During the appeal period the Veteran and his wife lived together for most of the time, and even though his wife moved into her mother's home in approximately 2011, it was indicated that the primary purpose of the move was for his wife to care for her mother.  The Veteran added that they continued to see each other every day for dinner.  See May 2011 VA Mental Health Treatment Record.  it is acknowledged that the Veteran reported in October 2014 that his wife "doesn't do anything with him;" however, in June 2016, he again reported that although he and his wife lived apart for many years, he would still go to her house almost every day and visit.  See October 2014 and June 2016 VA Mental Health Treatment Records.  The Veteran also reportedly had strained relationships with his children, but he also reported having four to five friends that he would see every few months for dinner.  See April 2008 and May 2011 VA Mental Health Treatment Records; August 2009 VA Examination Report; June 2010 Hr'g Tr. at 4-9.  Thus, while the Veteran has exhibited severe social impairment, the evidence of record shows that the Veteran has not exhibited total social impairment throughout the appeal period.

The Board notes that the Veteran's VA examinations and mental health treatment records show GAF scores of 35 to 55 during the appeal period, with no lower score being reported.  These GAF scores do not support a 100 percent rating, as they do not reflect gross impairment in thought processes, reality testing, communication, long term memory or behavior, or total social and occupational impairment.  In sum, the evidence of record does not support a finding that the Veteran has exhibited cognitive and functional impairment that render him totally occupationally and socially impaired as a result of the type of symptoms listed in the general rating schedule, and/or symptoms of a similar degree.  As such, the preponderance of the evidence shows that the Veteran's psychiatric symptomatology does not more closely approximate the criteria for a 100 percent rating under the general rating schedule for psychiatric disorders.  

Entitlement to TDIU

The Board further finds that the Veteran's service-connected PTSD has rendered him unable to secure and maintain substantially gainful employment throughout the appeal period.  

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Entitlement to a TDIU is based on an individual's particular circumstances.  38 C.F.R. § 4.16; Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).  Thus, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history, but not his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd, 27 Vet. App. at 85-86; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The ultimate question of whether a veteran is capable of substantial gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In this decision, the Board grants a 70 percent disability rating for PTSD throughout the appeal period.  The Veteran has also been service connected for the following disabilities (in addition to his psychiatric disability): tinnitus rated at 10 percent disabling, bilateral hearing loss for which he receives a noncompensable rating, left leg scar also rated as non-compensable.  During the appeal period the Veteran was also service-connected for type 2 diabetes mellitus effective July 8, 2014 and rated at 20 percent disabling.  Therefore, the schedular criteria for an award of TDIU have been met throughout the appeal period.

The Board finds that the evidence of record is at least in equipoise as to whether the Veteran's PTSD symptoms render him unable to secure or follow substantially gainful employment.  The record shows that the Veteran has a college degree and has worked in various positions since his separation from service.  He last worked as a car salesman in July 2008.  See July 2008 and August 2009 VA Examination Reports; see also April 2008 VA Mental Health Treatment Records.  

The evidence of record shows that the Veteran has been unable to maintain employment during the appeal period due to his irritability, isolation, mood, and decreased concentration.  As noted above, the Veteran has reported irritability and anger symptoms during the appeal period that have led to numerous verbal altercations with neighbors and strangers.  The record contains multiple instances during the appeal period in which the Veteran has been verbally assaultive of others, describing altercations with strangers, neighbors and VA personnel.  See July 2009 VA Mental Health Treatment Record (Veteran reports being angry most of the time and verbally hostile with strangers); August 2009 Written Statement of R.P. (describing verbal altercation with acquaintances concerning gun parts that were not returned); August 2009 Written Statement of D.R. (describing incident where Veteran shot pellets and a neighbor's dog because it was barking); August 2009 VA Examination Report (noting Veteran's angry, confronting and suspicious demeanor and intimidating posture during examination); October 2009 VA Mental Health Treatment Records and June 2010 Hr'g Tr. at 4 (describing Veteran's verbal altercation with VA examiner); July 2010 (describing incident of yelling at neighbors and verbal altercation with son-in-law); March 2011 VA Mental Health Treatment Record (discussing fights with his daughter); and December 2015 VA Mental Health Treatment Record (discussing verbal assaultiveness and hostility with VA personnel).  

The evidence further shows that the Veteran's irritability, inability to control his impulses, verbal assaultiveness and social isolation cause him to be unable to secure or maintain substantially gainful employment.  The August 2009 VA examiner noted the Veteran's reports of very high levels of anger and over-reactivity that worked to isolate him from others.  The examiner stated that much of the Veteran's social avoidance appears to be anger driven avoidance, and that he has been historically combative to others.  The August 2009 VA examiner opined that the Veteran "can be off-putting and will confront people over small or perceived slights," and that "[h]is behaviors during the examination were counterproductive and he required multiple types of prompts to get him back on track."  The examiner opined that the Veteran's aggression or combativeness "likely interferes with his ability to sustain jobs and social contacts" and that his irritability and social isolation would negatively impact his occupational functioning.  This opinion was shared by the July 2008 VA examiner, who noted that the Veteran's occupational functioning was severely impaired as a result of his irritability and inclination to fight with others.  The July 2008 examiner also indicated that his concentration had been poor and that the Veteran found it difficult to complete tasks.  While the ultimate question of whether a veteran is capable of obtaining and maintaining substantially gainful employment is an adjudicatory determination, not a medical one, the Board finds these opinions to be highly probative on the issue of the extent to which the Veteran's PTSD symptoms affect his occupational functioning.  Each opinion considers the Veteran's psychiatric history and the severity of his current PTSD symptoms, and include a rational basis for the conclusions reached.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The evidence of record concerning the Veteran's psychological and work history also supports the finding that his service-connected PTSD symptoms render him unemployable.  He reported that historically between 1981 and 1999, he worked as many as 50 jobs, but that he was unable to keep a position for very long due to his irritability and conflicts with supervisors or co-workers.  See July 2008 and August 2009 VA Examination Reports; see also June 2010 Hr'g Tr. at 3, 9.  He also reported on several occasions that one of the reasons he decided to retire from his position as a car salesman in 2008 was because his irritability, anger and difficulty controlling his impulses caused him to have verbal confrontations with people at work.  See July 2008 and August 2009 VA Examination Reports; see also June 2010 Hr'g Tr. at 3, 9.  The evidence of record shows that the Veteran's service-connected PTSD symptoms have rendered him unable to obtain and maintain substantially gainful employment since July 14, 2008; thus, from that time, entitlement to a TDIU is granted.  

The Board acknowledges that on some occasions the Veteran report that he last worked in February 2007.  However, the evidence establishes that the Veteran became unemployable due to service-connected PTSD on July 14, 2008.  During an April 2008 VA mental health treatment session the Veteran reported working as a car salesman at the time.  At the July 2008 VA examination, he reported that he worked as a car salesman and only recently retired from that position.  During his August 2009 VA examination he reported retiring in July 2008.  See VA Form 21-8940; see also July 2008 and August 2009 VA Examination Reports.  He testified during the June 2010 hearing before the Board that he was last employed in the summer of 2008.  See June 2010 Hr'g Tr. at 9.  The Board finds that the probative and persuasive evidence of record shows that his service-connected PTSD symptoms rendered him unemployable beginning July 14, 2008.  

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's claims arise out of a disagreement with the initial rating assigned and thus, no additional notice was required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

VA also has a duty to assist the Veteran in the development of the claim.  Relevant to the duty to assist, the Veteran's post-service medical records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was provided with VA examinations in connection with his claim in July 2008 and August 2009 that evaluated the nature, extent, severity and manifestations of his PTSD by conducting a complete interview and appropriate testing, recording his subjective complaints, reviewing the relevant medical records and offering opinions as appropriate.   Thus, the Board finds these examinations are adequate for ratings purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted above, the Veteran was scheduled for additional VA examinations on remand for the purposes of determining the current severity of his PTSD symptomatology; however, he failed to appear at his scheduled examinations.  The Board finds substantial compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran was afforded a hearing before the undersigned VLJ in which he presented testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires the VLJ who chairs a hearing to fully explain the issues and suggest the submission of evidence that may have been overlooked.  At the hearing, the Veteran gave testimony concerning the symptoms of his PTSD and how the disability affects his activities and ability to function in an occupational and social setting.  His testimony, and the argument proffered by his representative, demonstrate that he and his representative were aware of the elements to establish entitlement to a higher rating for his service-connected PTSD.  Additionally, the VLJ sought to identify any pertinent evidence not currently associated with the claims file.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Neither the Veteran nor his representative has asserted that VA failed to meet its duties to notify or assist under 38 C.F.R. § 3.159, that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or have the Veteran has suffered any prejudice in the conduct of the Board hearing.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As such, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.


ORDER

An initial rating of no more than 70 percent rating for PTSD is granted, subject to the law and regulations governing the payment of VA monetary benefits.

Entitlement to a TDIU is granted effective July 14, 2008, subject to the law and regulations governing the payment of VA monetary benefits.



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


